Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the second action for application #17/073743, Intravenous Fluid Bag Supporting Assembly, filed 10/19/2020.  Claims 1-16 are pending.  

Election/Restrictions
Applicant’s election of Species LS4 (Figure 11) in the reply filed on 10/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In a Supplemental response on 11/2/22, the Applicant indicated that Claims 1-4,9, and 13 read on the elected species. The Examiner has fully reviewed the claims and has examined all claims 1-16 since the claimed lighting assembly was generic to all of the lighting species. Any amendments to the claims with respect to the support assembly should only be drawn to the support assembly of Figure 14. Any amendments to the claims with respect to the lighting assembly should only be drawn to the elected species of Figure 11.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 142, 150, 244, 250, 466, 464.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of lights being angularly adjustable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to because in page 9, numerals “70” and “72” are both used to refer to the housings.


Claim Objections
Claim 16 is objected to because the claim does not end in a period.  Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 1:
	-The term “inverted” is indefinite. The common meaning of this term is to “turn upside down”. However, there is no explanation or claim limitation to determine the structure of the polyhedron structure in a non-inverted state versus an inverted state. 

	Regarding Claim 3:
	-The phrase “each side surface” is unclear since side surfaces have not been claimed so it is unclear if multiple side surfaces are being claimed, or what constitutes a “side surface”.

	Regarding Claim 5:
	-The phrase “space relation” is unclear.

	Regarding Claim 6:
	-It is unclear if the phrase “and a plurality of intravenous fluid lines” is claiming that the platform contains a plurality of intravenous fluid lines, or that the through opening receives both the pole and the intravenous fluid lines.
	-It is claimed that there are a plurality of “angularly adjustable lights” connected with the perimeter of the platform. However, the drawings merely depict the lights as rectangular structures connected to the edge of the platform. There is no structure depicted that allows angular adjustment, and there is no explanation as to how the lights are adjustable. It is not clear if the entire structure depicted pivots, or if the depicted portion is stationary and has a light within it that pivots. The specification does not provide any clarification.

Regarding Claim 7:
-There is no antecedent basis for “said light assembly platform perimeter configuration”.
	-The phrase “configuration corresponds with” is indefinite. It is not clear what “configuration” is being claimed, and what the phrase “corresponds with” is referring to. For example, it is unclear if this phrase is referring to size, shape, angle, location etc. 

Regarding Claim 9:
	-It is unclear if the phrase “and a plurality of intravenous fluid lines” is claiming that the platform contains a plurality of intravenous fluid lines, or that the through opening receives both the pole and the intravenous fluid lines.
Regarding Claim 10:
	-There is no antecedent basis for “said light assembly”.

	Regarding Claim 11:
	-The phrase “corresponding with” is indefinite. It is not clear what is being claimed.
	-There is no antecedent basis for “the number”.

Regarding Claim 12:
	-The phrase “corresponding with” is indefinite. It is not clear what is being claimed.























Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,460,789 to McKirdy et al. (hereinafter ‘McKirdy’) in view of US 2016/0114102 to Yamamoto et al. (hereinafter ‘Yamamoto’).

Regarding Claim 1, as best understood, McKirdy teaches an intravenous fluid bag supporting assembly comprising:
 (b) a telescoping pole (6; Figure 1; col 2, ln 21-23) having a lower end (29); and 
(c) an inverted polyhedron structure (1) connected with an upper end of said pole (via 5) and configured to receive at least one intravenous fluid bag (taught as receiving a plurality of intravenous fluid bottles (10,20,30) so configured to receive intravenous fluid bags).  
McKirdy does not depict the lower portion of the pole, so does not specifically teach that the lower end of the pole is connected with a mobile base including a plurality of wheels. However, Yamamoto, which is also drawn to an intravenous fluid bag supporting assembly comprising a telescoping pole (3), further teaches that the lower portion of the pole is connected with a mobile base (2) including a plurality of wheels (12). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the pole of McKirdy would be connected to a mobile wheeled base as taught by Yamamoto, since it is well-known in the art in order to be able to support the pole and easily move and transport the pole as needed.
	
Regarding Claim 2, as best understood, McKirdy and Yamamoto combined teach the assembly according to claim 1, and McKirdy further teaches wherein said inverted polyhedron structure (1) includes at least one of a plurality of hooks and hangers (2,3,4 or 2’,3’,4’) arranged on at least one side surface of said inverted polyhedron structure.  

Regarding Claim 14, as best understood, McKirdy and Yamamoto combined teach the assembly according to claim 1, and Yamamoto further teaches comprising a height adjustable hand grip (16; para [0080],[0083]) arranged on said pole (3) in spaced relation between said inverted polyhedron structure and said base (depicted in between the upper end of the pole comprising the IV bag hangers and the base (2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use an adjustable handle as taught by Yamamoto on the pole of McKirdy in order to provide a gripping structure at the desired user height in order to help maneuver the pole when being transported via the wheeled base.
	
Regarding Claim 15, as best understood, McKirdy and Yamamoto combined teach the assembly according to claim 1, and Yamamoto further teaches comprising a storage basket (16 which includes 21) arranged on said pole in spaced relation between said inverted polyhedron structure and said base (depicted in between the upper end of the pole comprising the IV bag hangers and the base (2).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a basket as taught by Yamamoto on the pole of McKirdy in order to provide a location for the user to store small items that they might need easy access to or that can be placed in the basket while transporting the pole so that their hands are free and able to grasp the pole.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McKirdy in view of Yamamoto, and further in view of US 3,552,577 (Latham).

Regarding Claim 3, as best understood, McKirdy and Yamamoto combined teach the assembly according to claim 1, but do not specifically teach wherein each side surface of said inverted polyhedron structure includes indicia for distinguishing each side surface from other side surfaces. McKirdy does teach the importance of identification and keeping the IV bottles with their labels oriented towards the user and assuring that the correct tube is attached to the intravenous needle (col 1, ln 43-52). Additionally, Latham, which is also drawn to a stand for supporting intravenous fluids (within 41-44, 52, 53; Figures 1 and 2), further teaches labeling not only the IV bottles/bags with indicia, but additionally labeling the side surface of the support with matching indicia so that the correct bottles/bags could be located in the correct designated section (col 3, ln 45-60). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use indicia as taught by Latham in order to label each side surface (right and left side surface of 1 where the hangers extend from) of the structure (1), such as above each of the sets of hangers, in order to assure that the correct IV bag is attached thereto.
	
Regarding Claim 4, as best understood, McKirdy, Yamamoto, and Latham combined teach the assembly according to claim 3, and Latham further teaches wherein said indicia is at least one of a color, number and icon (see tags 54 using roman numerals; Figure 3).  

Claims 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McKirdy, Yamamoto, and Latham, and further in view of US 9,511,185 to Slaker et al. (hereinafter ‘Slaker’).

Regarding Claim 9, as best understood, McKirdy, Yamamoto, and Latham combined teach the assembly according to claim 3, and McKirdy further teaches comprising a support platform (7,9,26; Figure 1) and a plurality of intravenous fluid lines (14; Figure 1).  While McKirdy teaches the platform attached to the pole, the attachment of the platform to the pole is not clearly shown, so McKirdy does not specifically teach containing a central through opening for receiving said pole. However, Slaker, which is also drawn to an apparatus for supporting IV fluid lines (Figure 9A and 20) further teaches that the apparatus comprises a clamping structure (38) with a central through opening for receiving said pole (as depicted in Figures 9A and 20). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the platform of McKirdy could comprise a central through opening as taught by Slaker, in order to be able to attach/detach/adjust the platform with respect to the pole as needed.
	
Regarding Claim 11, as best understood, McKirdy, Yamamoto, Latham, and Slaker combined teach the assembly according to claim 9, and McKirdy further teaches comprising a plurality of housings (10,20,30) corresponding with the number of inverted polyhedron structure side surfaces (bottles are mounted on the side surfaces of the structure; Figure 1).  

Regarding Claim 12, as best understood, McKirdy, Yamamoto, Latham, and Slaker combined teach the assembly according to claim 11, and Latham further teaches wherein each housing includes indicia corresponding with said indicia represented on each side surface of said inverted polyhedron structure (see Figure 1 wherein housings 41-44 have matching indicia to the support structure (each labeled with matching roman numerals).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use indicia as taught by Latham in order to label both the location and the housing in order to assure that the correct IV bottle/bag (housing) is attached in the correct location.

Regarding Claim 13, as best understood, McKirdy, Yamamoto, Latham, and Slaker combined teach the assembly according to claim 11, and McKirdy further teaches comprising a plurality of slots (in 25 for receiving lines 14) arranged around a perimeter of said support platform (located on perimeter of platform on portion 7) and configured for receiving and anchoring a capped intravenous fluid line (receives and anchors fluid lines 14, therefore is configured to receive ‘capped’ intravenous fluid lines as well).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKirdy in view of Yamamoto, and further in view of US 2009/0301927 to Fvlbrook et al. (hereinafter ‘Fvlbrook’).

Regarding Claim 5, as best understood, McKirdy and Yamamoto combined teach the assembly according to claim 1, but do not specifically teach further comprising a light assembly arranged on said pole in space relation between said inverted polyhedron structure and said base.  However, Fvlbrook teaches a light assembly (70/68; Figure 3) arranged on said pole (via tray 57; Figure 3) in space relation between an upper end of the pole and the lower end of the pole (para [0082], [0096]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a light assembly as taught by Fvlbrook, on the pole of McKirdy and Yamamoto in between the inverted polyhedron structure and the base, in order to provide a lighting device that could be used when care providers do nighttime patient visits to check vitals or deliver medications.
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKirdy, Yamamoto, Latham, and Slaker, and further in view of Fvlbrook.

Regarding Claim 10, as best understood, McKirdy, Yamamoto, Latham, and Slaker combined teach the assembly according to claim 9, but do not specifically teach wherein said support platform is arranged on said pole in spaced relation between said light assembly and said base.  However, Fvlbrook teaches a light assembly (70/68; Figure 3) arranged on said pole (via tray 57; Figure 3) in space relation between an upper end of the pole and the lower end of the pole (para [0082], [0096]) and teaches that the light assembly is mounted to the pole via a clamp (34; para [0088]; Figure 2A). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a light assembly as taught by Fvlbrook, on the pole of McKirdy in order to provide a lighting device that could be used when care providers do nighttime patient visits to check vitals or deliver medications. Additionally, since the lighting assembly is mounted via a removable clamp (34) the lighting assembly could be placed anywhere along the pole of McKirdy, including either above or below the support platform (7,9,26) as a matter of design choice depending on the user’s needs.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McKirdy and Yamamoto, and further in view of US 4,706,368 to Crissman, III et al. (hereinafter ‘Crissman’).

Regarding Claim 16, as best understood, McKirdy and Yamamoto combined teach the assembly according to claim 1, but do not specifically teach wherein said base has a mass greater than a mass of said inverted polyhedron structure. However, Crissman, which is also drawn to an intravenous fluid bag supporting assembly with a mobile base (12), pole (10/14), and inverted polyhedron structure (16) connected with an upper end of the pole, further teaches that the mobile base is weighted (col 2, ln 16-17). While the specification of Crissman does not specifically disclose that the base has a mass greater than a mass of the inverted polyhedron structure, it is well-known in the art that the purpose of a weighted base is to be able to securely support the object being supported by providing a base that has a greater mass than the supporting structure/object being supported so that the stand isn’t top heavy, thereby preventing the possibility of tipping over. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a weighted base as taught by Crissman in order to prevent tipping of the pole/inverted polyhedron structure of McKirdy.
	


Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
While claims 6-8 have been indicated as having allowable subject matter, the Examiner notes that any amendments that change the scope of the claim(s) may alter the allowability of the claim(s). Additionally, no new matter will be entered and all claimed subject matter must have sufficient support and explanation in the drawings and specification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2003/0106969 (Dillon et al.) and US 2010/0052274 (West et al.) teach hangers on four sides of on an IV bag hanging structure.
US 2012/0273445 (Cregg), US 6,250,482 (Want et al.) and US 9,284,968 (Clouser) each teach attaching a basket to a pole.
US 2014/0209550 (Pryor et al.) teaches using indicia for hanging infusion bags.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632